DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/738,395 filed on May 6, 2022.  Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor vehicle” and “transmission” recited in claim 11 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 sets forth an additional elastic element which “comprises a single element having an annular disc shape forming a radially innermost annular portion and a radially outermost annular portion, wherein the radially innermost annular portion has a flat annular base resting on one or more bearing surfaces supported directly or indirectly by the clutch cover and facing the clutch cover and the first face of the diaphragm spring, and the radially outermost annular portion cantilevers in a radially outward direction from the radially innermost annular portion, and comprises at least one protrusion circumferentially extended and axially projecting towards the first face of the diaphragm spring to serve as the first intermediate fulcrum.” 
Claim 6 recites the mutually exclusive feature that “the first intermediate fulcrum is realized as a circumferential bead of a separate annular element, arranged adjacent to the additional elastic element”. Claim 6 is thus believed to be directed to the embodiment of Figs. 13-14 where the radially innermost annular portion 20a of the additional elastic element 20 is made in the form of an annular band with a plurality of circumferentially discrete axially elastically compressible portions 20g in the form of corrugations, and the intermediate fulcrum 12 is made as a circumferential bead of a separately formed annular element 21 associated with the additional elastic element 20 as described in paragraph [0049]. It is not clear how the first intermediate fulcrum 12 can be formed as a protrusion projecting from the radially outermost annular portion of the additional elastic element as required by claim 1, and also be realized as a circumferential bead of a separate annular element, arranged adjacent to the additional elastic element as recited in claim 6.  Claim 7 refers back to claim 6 and is indefinite for the same reason.
Claim 8 also recites a mutually exclusive feature, i.e., “the radially outermost annular portion of the additional elastic element forms a plurality of radially outer elastically flexible tongues that are angularly spaced apart, wherein at least some of the radially outer elastically flexible tongues define a concave seat facing axially towards the diaphragm spring, and wherein the concave seats together support a toroidal ring axially projecting from the radially outer elastically flexible tongues towards the diaphragm spring to serve as the first intermediate fulcrum.” Claim 8 is thus believed to be directed to the embodiment of Figs. 15-17 where at least some of the flexible tongues 20h define concave seats 20i which support a toroidal ring 12. It is not clear how the first intermediate fulcrum can be both formed as a protrusion projecting from the radially outermost annular portion of the additional elastic element as required by claim 1, and also be formed by a toroidal ring supported by concave seats defined in elastically flexible tongues forming the radially outermost annular portion of the additional elastic element as recited in claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,811,544 (Maucher).
Regarding claim 1, Maucher discloses a friction clutch mechanism (Fig. 1) for motor vehicles (no patentable weight is given to the statement of intended use), comprising: a diaphragm spring (8) having a first face and a second face opposite the first face, a pressure plate (7) with at least one peripheral fulcrum (14) acting against the first face of the diaphragm spring along a radially outer portion thereof, a pair of axially opposed intermediate fulcrums (10, and either 11 in Fig.1 or 10a in Fig.3), supported by a clutch cover (3) and acting respectively against the first and second faces of the diaphragm spring along a radially intermediate portion thereof, an additional axially compressible elastic element (16) operatively associated with a first intermediate fulcrum (11) of said pair of axially opposed intermediate fulcrums located on a side of the pressure plate, wherein the additional elastic element is configured and arranged to be axially elastically compressed in response to a deflection of the diaphragm spring towards an open clutch condition (force is exerted by the diaphragm spring 8 on the seat 11 during clutch disengagement which acts to further compress the prestressed plate spring 16); wherein the additional elastic element comprises a single element having an annular disc shape forming a radially innermost annular portion and a radially outermost annular portion, wherein the radially innermost annular portion has a flat annular base resting on one or more bearing surfaces supported directly or indirectly by the clutch cover and facing the clutch cover and the first face of the diaphragm spring, and the radially outermost annular portion cantilevers in a radially outward direction from the radially innermost annular portion, and comprises at least one protrusion circumferentially extended and axially projecting towards the first face of the diaphragm spring to serve as the first intermediate fulcrum.  See the annotated copy of Fig. 3 below.

    PNG
    media_image1.png
    612
    709
    media_image1.png
    Greyscale

Regarding claim 3, the at least one protrusion (11) comprises at least one bead formed as a single piece with the additional elastic element (16) and axially protruding towards the first face of the diaphragm spring (8).  See column 3, lines 56-58. 
Regarding claim 4, the at least one bead extends circumferentially continuously along the radially outermost annular portion of the additional elastic element. Seat 11 is circular, see column 4, lines 55-59. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,811,544 (Maucher) in view of U.S. Patent Application Publication No. 2010/0288596 A1 (Okazaki).
Regarding claim 9, Maucher does not disclose the one or more bearing surfaces being formed by a plurality of threaded support elements mounted through the clutch cover at circumferentially spaced positions. Instead the bearing surfaces are formed by a shoulder 17 on pins 12 which are riveted to the cover 3. Okazaki discloses a similar friction clutch wherein the diaphragm spring 21 and fulcrum rings 22a are mounted on the cover 12 by support pins 22 which are clearly shown in Fig. 1 as having a threaded end portion with a nut threaded thereon for securing pins to the cover. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the riveted pins 12 of Maucher with threaded support pins of the type shown in Okazaki in order to permit the pins to be easily removed if it becomes necessary to replace the diaphragm spring.
Regarding claim 11, Maucher does not disclose the use of the friction clutch mechanism in a motor vehicle. Okazaki provides evidence that it was known before the effective filing date of the claimed invention to utilize a friction clutch mechanism of the type disclosed by Maucher to selectively transfer a rotating force of an engine to a transmission. See paragraph [0001]. It would have been obvious to a person having ordinary skill in the art to utilize the friction clutch mechanism of Maucher in a motor vehicle having a transmission in the well-known manner described by Okazaki.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,811,544 (Maucher) in view of U.S. Patent No. 4,491,211 (Steeg).
Regarding claim 10, Maucher does not disclose the bearing surface for the additional elastic element 16 being presented by a shelf-shaped extension formed as a single piece with the clutch cover 3. Instead the bearing surface is formed by a shoulder 17 on pins 12 which are riveted to the cover 3. Steeg discloses a similar friction clutch assembly in Fig. 2 wherein heads 19 on studs 8 riveted to the cover 1 form a bearing surface for the support 7 forming one of the  intermediate fulcrums for the diaphragm spring 2. In an embodiment shown in Fig. 3 the bearing surface is formed by a holding means 27 which presents a shelf-shaped extension that is stamped out of the material of the cover. See column 4, lines 17-24. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the riveted pins 12 of Maucher with holding means formed in one piece with the cover in in view of the suggestion of Steeg that this arrangement is a suitable alternative means for supporting the diaphragm spring and intermediate fulcrum support on the cover, and since such a substitution would not lead to any unexpected result. 

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656